Citation Nr: 0928267	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  08-23 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to 
establish legal entitlement to nonservice-connected death 
pension benefits.


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served with the Recognized Guerrillas and Regular 
Philippine Army from September 1942 to February 1946.  He 
died in September 1995.  The appellant is his surviving 
spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), located in 
Manila, the Republic of the Philippines.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With regard to claims to reopen, a claimant must be notified 
of the evidence and information needed to reopen the claim, 
as well as the evidence and information needed to establish 
entitlement to the underlying claim.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  The notice must include the criteria for 
reopening a previously denied claim, the criteria for 
establishing the underlying claim, and information concerning 
why the claim was previously denied.  In the case at hand, 
the RO failed to provide any notice to the appellant for the 
issue currently on appeal of whether new and material 
evidence has been submitted for the claim for entitlement to 
nonservice-connected death pension benefits.  Therefore, 
notice consistent with the holding in Kent must be sent to 
the appellant prior to a final adjudication.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Provide the appellant notice that is 
consistent with the holding in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), on the 
issue of establishing entitlement to 
nonservice-connected death pension 
benefits, to include the criteria for 
reopening a previously denied claim, the 
criteria for establishing the underlying 
claim, and information concerning why the 
claim was previously denied.  

2.  Then, readjudicate the appellant's 
claim on appeal and take any appropriate 
action.  If any benefit on appeal 
remains denied, the appellant should be 
provided a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



